Citation Nr: 1747844	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected synovitis of the right knee.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected synovitis of the right knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected synovitis of the right knee.

4.  Entitlement to service connection for a cardiac disorder.

5.  Entitlement to service connection for a urinary disorder. 


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Pittsburgh, Pennsylvania.

During this appeal, the Veteran was represented by an attorney.  However, a January 2015 letter to the Veteran shows that his former attorney is no longer accredited to represent claimants in claims before VA.  As the Veteran has not appointed a new representative, the Board considers him to be self-represented in this appeal.  Prior to the withdrawal of counsel, the Board notes that in April 2004 and September 2009, the Veteran's attorney cancelled a scheduled April 2004 Decision Review Officer (DRO) hearing and a scheduled September 2009 Travel Board hearing.  Thus, the hearing requests are deemed withdrawn. See 38 C.F.R. § 20.704 (2009).

The Board notes that with regard to the cancelled hearing requests and the Board's January 2010 directives of providing the Veteran with VA examinations, the evidence shows that the Veteran is in the Fugitive Felon Program due to an outstanding warrant.  See, e.g., January 2017 Notification letter ("we received information indicating you are a fugitive felon...information was from Union County Sheriff's Office"); September 2015 Report of General Information.  As a result of his fugitive felon status, the VA Medical Center (VAMC) will not schedule him for examinations.  Id.; see also January 2015 examination cancellation request.  

With regards to his service-connection claims currently on appeal, the absence of a physical examination does not preclude obtaining a medical opinion.  Thus in accordance with the directives of the February 2017 Board remand decision, such development has been substantially complied with as the record has been supplemented with VA medical opinions regarding the claimed heart, urinary, psychiatric, and orthopedic disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The most probative evidence of record does not indicate that the Veteran had active duty service in the Republic of Vietnam.

2.  The most probative evidence of record demonstrates that a left knee disorder did not manifest within one year of discharge from service; did not develop as a result of any incident during service, and was not caused or aggravated by a service-connected disability.

3.  The most probative evidence of record demonstrates that a low back disorder did not manifest within one year of discharge from service; did not develop as a result of any incident during service, and was not caused or aggravated by a service-connected disability.

4.  The most probative evidence of record demonstrates that an acquired psychiatric disorder did not manifest within one year of discharge from service; did not develop as a result of any incident during service, and was not caused or aggravated by a service-connected disability.

5.  The most probative evidence of record demonstrates that a cardiac disorder did not manifest within one year of discharge from service and did not develop as a result of any incident or illness during service.

6.  The most probative evidence of record demonstrates that a urinary disorder did not manifest within one year of discharge from service and did not develop as a result of any incident or illness during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304(f) (2016).

3.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

4.  The criteria for service connection for a cardiac disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a urinary disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  




Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of July 2004 and October 2011 letters in accordance with 38 C.F.R. § 3.159 (b)(1).  Following the October 2011 letter, the Veteran's claims were readjudicated in October 2016 and June 2017 supplemental statements of the case (SSOC.)

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and post-service medical records have been obtained.  Multiple VA medical examination reports and opinions have additionally been obtained and, taken in conjunction, are adequate because they include consideration of an accurate history and have opinions that are definitive and supported by rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board additionally notes that the most recent VA medical opinions of record were not the product of a contemporaneous physical evaluation of the Veteran.  However, as noted in the Introduction, as the Veteran is in the Fugitive Felon Program, the VAMC is unable to schedule him for an examination.  As the Veteran cannot be provided a new VA examination, the Board concludes that another remand for an adequate examination would result in further delaying this appeal, with no additional benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

Furthermore, relevant to the duty to assist, a March 2017 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Lastly, the Board finds that there has been substantial compliance with the prior Board remands, including development regarding the Veteran's claim that he had "temporary duty" in the Republic of Vietnam during his active service.  See January 2010 Board remand; see also November 2004 NOD.  However, the evidence does not substantiate such contention as the Veteran's DD 214 specifically reflects no foreign service, his personnel records show that he had no temporary duty assignments, and no evidence has been presented to support the assertion that he had a temporary duty assignment to the Republic of Vietnam.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

The Veteran is seeking entitlement to service connection for left knee, low back, acquired psychiatric, cardiac and urinary disorders.  The Veteran has claimed entitlement to his current disorders as incidental to his active duty, to include claimed exposure to herbicides in Vietnam, and in the alternative as proximately caused or aggravated by his service connected right knee synovitis.  See November 2004 Notice of Disagreement (NOD).

Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  Likewise, continuity of symptoms of a chronic disease after service may serve to establish service connection.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2016).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


Left Knee Disorder

The Veteran is seeking entitlement to a left knee disorder, to include as secondary to his service connected synovitis of the right knee.  See November 2004 NOD ("this right knee condition causes me to alter my gait, which directly affects my knee.")

Facts & Analysis

As an initial matter, the Board finds that the left knee diagnoses of record are contemporaneous to the period currently on appeal.  As the Veteran does not claim, nor does the evidence establish that any left knee diagnoses, including arthritis, manifested to a compensable degree within a year of the Veteran's discharge, entitlement to service connection on a presumptive basis is not found.  

As discussed in the January 2010 Board decision which reopened the Veteran's claim, the medical evidence of record now establishes that the Veteran has been diagnosed with left knee disorders throughout the current period on appeal.  See July 2005 Weirton Medical Center ("osteoarthritis and chronic left knee pain"); October 2004 VA examination ("severe DJD").  As there exists a current disability, the first element of Shedden, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Unfortunately, the Board finds that the second Shedden element, has not been met.  As stated above, the Veteran has been awarded service connection for synovitis of the right knee.  However, the Veteran's STRs are negative for any complaints or diagnoses of a left knee injury.  On his April 1974 report of medical history, the Veteran indicated "yes" as to having a "trick or locked knee."  The examiner explained this notation by identifying that the Veteran experienced "occasional pain right knee" following a baseball injury in 1973.  Neither the April 1974 report of medical history nor discharge examination make any mention of the Veteran's left knee, only identifying a right knee injury and subsequent surgery.

The earliest post-service medical evidence of record regarding the Veteran's left knee stems from the filing of entitlement to a bilateral knee condition.  In his 1983 filing, the Veteran claimed that "both knees...cause me continuous pain," and upon subsequent VA examination in November 1983, no left knee disability was discovered. 

Following his 1983 claim, the record is silent as to any left knee complaints until a March 1993 Weirton Medical Center emergency room admittance note that indicates a finding of "joint-effusion - left leg," but does not provide an etiology or other diagnosis.  Follow-up treatment in August 1994 for left knee pain reflects that the Veteran "used to play basketball and during that time, he got injured."  

Thereafter, the record is replete with ongoing and continuous treatment for the Veteran's left knee, and includes the first documented diagnoses of left knee disorders rather than only complaints of pain.  In August 1998, the Veteran underwent a left total knee replacement, reporting that he "slipped and fell off of a garbage truck" while at work in April 1996.  See also October 2003 Social Security Disability application ("in 1998 he suffered a work related injury that required him to undergo a total left knee replacement").  The Board finds these reports highly probative in determining the onset of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The record was supplemented with an additional VA medical opinion in June 2017 without an interview with the Veteran due to his aforementioned fugitive felon status.  The Veteran's right knee injury during service was noted, as was the absence of any problems at the Veteran's discharge physical with his left knee.  Thereafter, the examiner provided a recitation of pertinent post-service medical treatment, identifying a history of left knee degenerative joint disease with arthroscopy following an April 1996 workplace injury, as reported at his 2003 disability evaluation.  The examiner also cited a 1998 total knee replacement report which "clearly states that the veteran was at work and slipped off a garbage truck and impacted his left knee on the running board and then fell to the ground."  In light of the above, the VA examiner concluded that it was less likely as not that the Veteran's current left knee diagnosis was related to his active duty, opining that it was "most likely caused by the work injury suffered in 1996 along with normal physiologic aging."

The Board considers the opinion of the June 2017 examiner to be highly probative as to the issue of etiology/nexus as it was rendered after a thorough review of the Veteran's claims file and his medical history, and is consistent with other evidence of record, including STRs and post-service treatment records.  It also contains a well-supported rationale with a reasonable alternative as to the etiological cause of the current disability.  See, e.g., Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, there are no probative medical opinions of record to the contrary.  Therefore, the Board finds that the third Shedden element, a causal nexus, has not been met.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disorder, on a direct basis.

With regard to secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed left knee disorder and his service-connected right knee disability.  The June 2017 VA examiner opined that the right knee disorder did not cause or permanently aggravate the left knee disorder beyond its natural progression.  The VA examiner explained that the right and left knee joint are "totally separate physiologic and anatomic unit[s]," and being such they do not affect one another absent "significant leg length discrepancy."  The examiner identified that the medical evidence did not indicate the existence of any leg length discrepancy or "significant gait disturbance," thus the Veteran's right knee condition did not cause or aggravate his left knee condition.  

These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value. See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his left knee condition is related to his service-connected right knee disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his left knee disorder.  See Kahana, 24 Vet. App. at 435.  Therefore, the Veteran's claim fails on a secondary basis as there is no evidence that the Veteran's left knee is proximately due to or aggravated by his right knee.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of a left knee disorder, the Veteran was not diagnosed with a left knee disorder until approximately twenty years after his separation from active duty service and following a workplace injury, and the June 2017 VA examiner opined that the Veteran's left knee is isolated from the right knee disability as reflected by the lack of length discrepancy, thus there is no basis for finding his left knee was caused or aggravated by his service-connected right knee disability.  Therefore, based on the lack of probative evidence of an association between the Veteran's left knee disorder and his military service, including his service-connected right knee disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection. See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
Low Back Disorder

The Veteran is seeking entitlement to a low back disorder, alternatively claiming "continuity of symptoms" and as secondary to his service connected synovitis of the right knee.  See February 2006 VA Form 9; see also November 2004 NOD ("my back condition is a direct result of altering my gait because of my service connected synovitis, right knee.")

Facts & Analysis

As an initial matter, the Veteran does not claim, nor does the evidence establish that any low back diagnoses, including arthritis, manifested to a compensable degree within a year of the Veteran's discharge, thus entitlement to service connection on a presumptive basis is not found.  

Regarding the first element of service connection under Shedden, the medical evidence of record establishes that the Veteran has been diagnosed with low back disorders throughout the current period on appeal.  See October 2004 VA examination ("Back strain...most likely secondary to deconditioning...
Radiographically very minimal spondylosis of the lumbar spine").  As there exists a current disability, the first element of Shedden, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Next, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran sought treatment for back pain during active duty, and has alleged that these complaints have persisted through to the present day.  See February 1973 Chronological Record of Medical Care ("Back pain due to fall last PM...muscle spasms"); May 1973 Chronological Record of Medical Care ("Back pain...fell on back playing basketball...pain on movement...muscular tenderness"); August 1973 Chronological Record of Medical Care ("Back injury...hit pole playing basketball"); see also November 2004 NOD.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  As such, the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis and service treatment records demonstrate that the Veteran sought treatment during his active-duty tenure for lower back pain.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current low back disorder and the in-service trauma.

Unfortunately, the Board finds that the third Shedden element, has not been met.  On his April 1974 report of medical history at separation, the Veteran indicated "no" as to having a "recurrent back pain," and the contemporaneous medical examination did not indicate any spinal issues, only noting the aforementioned right knee pain.  

Post-service medical records are replete with ongoing and continuous treatment for the Veteran's lower back, indicating such care began in the early 1990's.  See i.e. November 2000 Weirton Medical Center ("Lumbar Deg Disc Disease"); February 2003 West Virginia Disability Determination transcription ("This is a 49 year-old who lists his current problems as low back pain...indicates that in 1993 he slipped on some ice and fell flat on his buttock, injuring his low back area... He indicates that he was told that he had compression of the first and second vertebra of the low back and also had some bulging discs...He went through physical therapy... He never had any injections... The low back pain is severe and constant"); October 2003 Social Security Disability application ("has suffered from back pain related to a fall at work since 1991").  The Board finds these reports highly probative in determining the onset of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Veteran was afforded a VA examination in October 2004, noting a diagnosis of back strain with "very minimal spondylosis," opining that it was "most likely secondary to deconditioning."

The record was supplemented with an additional VA medical opinion in June 2017 without an interview with the Veteran due to his aforementioned fugitive felon status.  The Veteran's service treatment records were noted, as was the absence of any spinal findings at the Veteran's discharge physical.  Thereafter, the examiner provided a recitation of pertinent post-service medical treatment, noting the October 2004 diagnosis of spondylosis due to deconditioning, and the February 2003 disability examination in which the Veteran asserted that his back problems stemmed from a 1993 workplace accident and that this job required "fast-paced bending and pick up and carrying different types of boxes."  In light of the above, the VA examiner concluded that it was less likely as not that the Veteran's current low back diagnosis was related to his active duty, opining that it was "most likely caused by the work injury suffered in 1993 along with normal physiologic aging and his physically demanding job."

The Board considers the opinion of the June 2017 examiner to be highly probative as to the issue of etiology/nexus as it was rendered after a thorough review of the Veteran's claims file and his medical history, and is consistent with other evidence of record, including STRs and post-service treatment records.  It also contains a well-supported rationale with a reasonable alternative as to the etiological cause of the current disability.  See, e.g., Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, there are no probative medical opinions of record to the contrary.  Therefore, the Board finds that the third Shedden element, a causal nexus, has not been met.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder, on a direct basis.

With regard to secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed low back disorder and his service-connected right knee disability.  The June 2017 VA examiner opined that the right knee disorder did not cause or permanently aggravate the low back disorder beyond its natural progression.  The VA examiner explained that the right knee joint and low back are "totally separate physiologic and anatomic unit[s]," and being such they do not affect one another absent "significant leg length discrepancy."  The examiner identified that the medical evidence did not indicate the existence of any leg length discrepancy or "significant gait disturbance," thus the Veteran's right knee condition did not cause or aggravate his low back.  

These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value. See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his low back is related to his service-connected right knee disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his low back disorder.  See Kahana, 24 Vet. App. at 435.  Therefore, the Veteran's claim fails on a secondary basis as there is no evidence that the Veteran's low back disorder is proximately due to or aggravated by his right knee.

In sum, the Veteran's service treatment records reflect treatment for low back injuries, but upon discharge there were no physical findings or complaints, the Veteran was not diagnosed with a low back disorder until approximately twenty years after his separation from active duty service and following a workplace injury, the June 2017 VA examiner opined that the Veteran's low back is isolated from the right knee disability as reflected by the lack of leg length discrepancy or altered gait, thus there is no basis for finding his low back disorder was caused or aggravated by his service-connected right knee disability.  Therefore, based on the lack of probative evidence of an association between the Veteran's low back disorder and his military service, including his service-connected right knee disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Acquired Psychiatric Disorder

The Veteran is seeking entitlement to an acquired psychiatric disorder, alternatively claiming as due to his claimed Vietnam experiences and as secondary to his service connected synovitis of the right knee.  See November 2004 NOD ("Veterans who were in Vietnam during the Vietnam conflict receive a presumption...I suffer from
depression as a direct result of my diabetes and other service connected physical
pain").

Facts & Analysis

As an initial matter, the Board notes that the Veteran's claim for diabetes mellitus has been denied on appeal and service connection is not in effect for that disorder, thus the foregoing will not include a discussion of any contended relationship between that disorder and the claimed condition.  The Board also acknowledges that the Veteran alleges service within the land borders of Vietnam.  However, as previously discussed, military personnel records do not reflect that the Veteran had any foreign service.  Therefore, his report is unreliable and not credible in light of his DD214 and service documentation.  Lastly, the contention that the Veteran had psychiatric symptoms ever since discharge from service is not corroborated in the record.  Thus, the presumption of service connection for a psychosis does not attach.  As discussed in more detail below, major depression was not shown to have become manifest within one year of separation from service.  See 38 U.S.C.A. § 1101 , 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016). 

Regarding the first element of service connection under Shedden, the medical evidence of record establishes that the Veteran has been diagnosed with an acquired psychiatric disorder.  See October 2003 Social Security Administration disability application ("for the past few years he has become increasingly depressed and anxious...Axis I major depressive disorder...Onset: 1996"); October 2004 VA examination ("History of treatment for depression with Prozac States that
it has resolved and was taken off the medication"); December 2012 VA examination ("AXIS I Major depressive disorder recurrent not caused by nor
exacerbated by military service and not secondary to diabetes or right
knee condition.")  As there exists a current disability, the first element of Shedden, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Unfortunately, the Board finds that the second Shedden element, has not been met.  The Veteran's STRs are negative for any complaints or diagnoses of mental health treatment, absent a single, October 1972 referral to the mental health clinic for "phobia/fear of needles."  Neither the April 1974 report of medical history nor discharge examination make any mention of any phobia or other mental health condition or treatment.

Post-service medical evidence reflects that in his October 2003 Social Security Administration filing, the Veteran reported mental health symptoms in conjunction with the above-noted workplace injuries.  The report notes a "1996" onset date of major depressive disorder.  The Board finds this report highly probative in determining the onset of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Veteran was afforded a VA examination in October 2004 wherein the Veteran reported a past history of depression which had since resolved.  

The Veteran was afforded a VA examination in December 2011.  Following a review of the record and interview with the Veteran, the examiner concluded that while he meets the criteria for major depressive disorder, the condition is not caused or exacerbated by military service, nor related to the right knee condition.  For the rationale, the examiner identified that service treatment records were negative for any mental health complaints or treatment, nor were any mention made of psychiatric symptoms until 1996, in conjunction with his work-related injury.  The examiner further opined that the Veteran's right knee pain "would not cause depression."

The record was supplemented with an additional VA psychiatric opinion in June 2017 without an interview with the Veteran due to his aforementioned fugitive felon status.  The examiner noted that it was unclear due to the lack of contemporaneous records that the Veteran was still in receipt of a viable mental health diagnosis.  Following a review of the record, the VA examiner concurred with the conclusions reached by the December 2011 examiner, restating that it was less likely than not that the Veteran's psychiatric condition was related to service.  Regarding secondary connection, the examiner identified that "there is no empirical evidence to support that experiencing pain from synovitis of the right knee causes depression or any other psychiatric disorder."  The examiner further explained that the record failed to reflect any evidence of the psychiatric condition being aggravated by the Veteran's right knee.

The Board considers the opinions of the December 2011 and June 2017 examiners to be highly probative as to the issue of etiology/nexus as they were rendered after a thorough review of the Veteran's claims file and his medical history, and they are consistent with other evidence of record, including STRs and post-service treatment records.  The reports also contain well-supported rationale with a reasonable alternative as to the etiological cause of the current disability.  See, e.g., Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, there are no probative medical opinions of record to the contrary.  Therefore, the Board finds that the third Shedden element, a causal nexus, has not been met.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, on a direct or secondary basis.  These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value. See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his acquired psychiatric disorder is related to his service-connected right knee disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his acquired psychiatric disorder.  See Kahana, 24 Vet. App. at 435.  Therefore, the Veteran's claim fails on a secondary basis as there is no evidence that the Veteran's mental health condition is proximately due to or aggravated by his right knee.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of a psychiatric disorder, the Veteran was not diagnosed with a psychiatric disorder until approximately twenty years after his separation from active duty service and following a workplace injury, the June 2017 VA examiner opined that the evidence fails to reflect any correlation between the Veteran's right knee disability and his mental health, thus there is no basis for finding that an acquired psychiatric disorder was caused or aggravated by his service-connected right knee disability.  Therefore, based on the lack of probative evidence of an association between the Veteran's acquired psychiatric disorder and his military service, including his service-connected right knee disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Cardiac Disorder

The Veteran is seeking entitlement to service connection for a cardiac disorder, claiming as due to alleged Vietnam herbicide exposure and subsequent diabetes mellitus.  See November 2004 NOD ("chronic atrial fibrillation with MI secondary to drug abuse - Veterans who were in Vietnam during the Vietnam conflict receive a presumption that the Veteran was exposed to herbicides and the Veteran receives the presumption that the herbicides caused the Veteran's diabetes").

Facts & Analysis

As an initial matter, as noted above, the Veteran's claim for diabetes mellitus has been denied on appeal and service connection is not in effect for that disorder, thus the foregoing will not include a discussion of any contended relationship between that disorder and the claimed condition.  The Board also acknowledges that the Veteran alleges service within the land borders of Vietnam.  However, as previously discussed, military personnel records do not reflect that the Veteran had any foreign service.  Therefore, his report is unreliable and not credible in light of his DD214 and service documentation.  Lastly, the contention that the Veteran had cardiac symptoms ever since discharge from service is not corroborated in the record.  Thus, the presumption of service connection for a cardiac disorder does not attach.  As discussed in more detail below, a diagnosis for a cardiac disorder was not shown to have become manifest within one year of separation from service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016). 

As discussed in the January 2010 Board decision which reopened the Veteran's claim, the medical evidence of record now establishes that the Veteran has been diagnosed with a cardiac disorder throughout the current period on appeal.  See April 1993 Weirton Medical Center discharge summary ("discharge diagnosis: cardiac dysrhythmia"); May 2000 Weirton Medical Center note ("hypertension, not treated").  As there exists a current disability, the first element of Shedden, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Next, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran sought treatment for chest pain during active duty.  See May 1972 Chronological Record of Medical Care ("Substernal chest pain...heart exam clean...chest clean"); October 1972 Chronological Record of Medical Care ("Pt was wrestling yesterday and was apparently knocked out now pain in chest...chest xray"); March 1973 Chronological Record of Medical Care ("chest pains...needle like pain across lower chest...brought on by motion...sore muscles or myositis").  On his April 1974 report of medical history at separation, the Veteran also indicated "yes" as to "pain or pressure in chest," but no cardiac or other chest finding was noted on his discharge examination.  As such, the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis and service treatment records demonstrate that the Veteran sought treatment during his active-duty tenure for chest pain.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current cardiac disorder and the in-service trauma.

Unfortunately, the Board finds that the third Shedden element, has not been met.  
The analysis turns to whether the Veteran's current diagnoses may somehow otherwise be related to the Veteran's service.  The evidence does not dispute that the Veteran was treated in service for chest-related distress which was noted on his 1974 self-report of medical history.  Moreover, as identified in his 1983 VA examination afforded in conjunction with his original heart condition claim, the Veteran displayed "suggestive" cardiac symptomatology.  See February 1984 rating decision; see also November 1983 VAMC Progress notes ("Veteran was in usual good health until early in August 1983 when he was found to have an irregular heart beat...atrial fibrillation.")  As noted above, during the current period on appeal the Veteran has been found to demonstrate a cardiac diagnosis.  The medical evidence that specifically addresses the question of the relationship between his in-service reports of chest pain and post-service cardiac symptomatology and current diagnoses consists of the opinions offered in the October 2004 and June 2017 VA examinations, where both examiners found that the evidence did not demonstrate that the Veteran's current cardiac illnesses were related to service.  

In rendering these opinions, the October 2004 examiner conducted a physical evaluation and review of the medical record, noting that the Veteran had a half to two pack a day smoking habit, and history of alcohol abuse and "heavy use" of recreational drugs for a three-year period.  The Veteran reported a history of atrial fibrillation, but denied current chest pain and that he had hypertension, but it was resolved after losing weight.  The examiner concluded that the Veteran has "history of MI in the 70s, secondary to drug abuse, has no problems since...history of chronic atrial fibrillation" and noted that stress testing did not reveal infarction or ischemia. 

The record was supplemented with an additional VA cardiac opinion in June 2017 without an interview with the Veteran due to his aforementioned fugitive felon status.  The examiner concluded that the Veteran's current heart disorders, including his hypertension and atrial fibrillation, were less likely than not related to his military service.  For his rationale, the examiner cited to a medical research journal, noting that atrial fibrillation was a "significant risk" for those suffering from diabetes and "Possible mechanisms include a direct toxic effect 'also
included are alcohol and other stimulant-type drugs.'"  The examiner provided a detailed analysis of the in-service chest complaints, noting that the heart exam following the May 1972 substernal chest pain was normal with an impression of "bowel spasm."  Regarding the 1974 discharge notation of chest pain, the examiner identified that the record did not reflect any cardiac or chest diagnosis, and that upon his separation physical "the Veteran denied palpitations or pounding of the
heart along with denial of heart trouble and on physical examination the
examiner found a normal heart and no chronic heart condition found."  The examiner discussed the 1983 finding of atrial fibrillation, noting the absence of infarction and ischemia, that the Veteran did not follow-up with the treatment "against medical advice," and reported that "he smoked along with [drinking] 6 beers per week and 3 cups of tea daily."  The examiner additionally noted that upon the Veteran's total knee replacement surgery, the medical history stated "myocardial infarction due to drug abuse history. He states marijuana usage and uppers and downers."  In conclusion, the examiner opined that the Veteran had a normal heart upon discharge, and thereafter, in light of the medical literature and the fact that the Veteran has no herbicide exposure, his cardiac disorders are "most likely multifactorial including drug abuse, alcohol use, smoking, diabetes and hypertrophic cardiomyopathy and was not caused by or aggravated by his time on active duty."

The Board considers the opinion of the June 2017 examiner to be highly probative as to the issue of etiology/nexus as it was rendered after a thorough review of the Veteran's claims file and his medical history, and is consistent with other evidence of record, including STRs and post-service treatment records.  It also contains a well-supported rationale with a reasonable alternative as to the etiological cause of the current disability.  See, e.g., Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, there are no probative medical opinions of record to the contrary.  These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the third Shedden element, a causal nexus, has not been met.

The Veteran's lay statements in support of his claim have been considered and the Board notes that the Veteran is competent to comment on any symptoms, such as chest pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that while the Veteran clearly believes that his current cardiac disorder is a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of any of the heart diagnoses rendered.  Moreover, any relationship between the current cardiac disorder and symptoms of chest pain experienced in-service must be established by medical evidence because chest pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence has indicated that there is no relationship between the Veteran's current cardiac illnesses and the chest pain he experienced in service.  The medical opinions are more probative than the lay opinions, and are dispositive of the nexus question presented in this case.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of a cardiac disorder, merely complaints of chest-pain, the Veteran was not seen for any cardiac illness until nearly ten years after service, the June 2017 VA examiner opined that the Veteran's cardiac disorder is more likely related to his past-history of drug abuse, a fact attested to in the medical records by the Veteran himself, thus there is no basis for finding his current heart condition was caused or aggravated by his active duty service.  Therefore, based on the lack of probative evidence of an association between the Veteran's cardiac disorder and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Urinary Disorder

The Veteran is seeking entitlement to a urinary disorder, to include erectile dysfunction and urinary frequency, claimed as due to alleged Vietnam herbicide exposure and subsequent diabetes mellitus.  See November 2004 NOD ("Veterans who were in Vietnam during the Vietnam conflict receive a presumption that the Veteran was exposed to herbicides and the Veteran receives the presumption that the herbicides caused the Veteran's diabetes"). 

Facts & Analysis

As an initial matter, the Board notes that the Veteran's claim for diabetes mellitus has been denied on appeal and service connection is not in effect for that disorder, thus the foregoing will not include a discussion of any contended relationship between that disorder and the claimed condition.  The Board also acknowledges that the Veteran alleges service within the land borders of Vietnam.  However, as previously discussed, military personnel records do not reflect that the Veteran had any foreign service.  Therefore, his report is unreliable and not credible in light of his DD214 and service documentation.  Lastly, the contention that the Veteran had a urinary disorder ever since discharge from service is not corroborated in the record.  Thus, the presumption of service connection for a urinary disorder does not attach.  As discussed in more detail below, a urinary disorder was not shown to have become manifest within one year of separation from service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016). 

Regarding the first element of service connection under Shedden, the medical evidence of record establishes that the Veteran has been diagnosed with a urinary disorder.  See October 2004 VA examination ("Erectile dysfunction mild for the last month most likely secondary to diabetes.")  As there exists a current disability, the first element of Shedden, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Unfortunately, the Board finds that the second Shedden element, has not been met.  The Veteran's STRs are negative for any complaints or diagnoses of any urinary disorder, to include erectile dysfunction or frequent urination.  Moreover, neither the April 1974 report of medical history nor discharge examination make any mention of any urological condition or treatment.

Regarding the third Shedden element, the Board finds that it too has not been met.  
The analysis turns to whether the Veteran's current diagnoses may somehow otherwise be related to the Veteran's service.  The medical evidence that specifically addresses this question consists of the opinions offered in the October 2004 and June 2017 VA examinations, where both examiners found that the evidence did not demonstrate that the Veteran's current urological disorders were related to service.  

The October 2004 examiner conducted a physical evaluation and review of the medical record, noting that the Veteran had a current diagnosis of diabetes and an enlarged prostate.  The genitourinary exam related the Veteran's frequent urination with his diabetes, and noted an inability to achieve more than partial erections.  

The record was supplemented with an additional VA urological opinion in June 2017 without an interview with the Veteran due to his aforementioned fugitive felon status.  The examiner concluded that the Veteran's current urinary disorders, including his erectile dysfunction and frequent urination, were unrelated to military service, agreeing with the previous examiner's findings.  For the rationale, the examiner noted that the erectile dysfunction was most likely a function of his non-service connected diabetes, and that the frequent urination was likely due to "prostatic hypertrophy which is seen in normal physiologic aging."  The examiner further identified that upon his April 1974 discharge, all urological testing was normal and the Veteran reported "no" as to any urinary or other urological problems.  

The Board considers the opinions of the October 2004 and June 2017 examiners to be highly probative as to the issue of etiology/nexus as they were rendered after a thorough review of the Veteran's claims file and his medical history, and are consistent with other evidence of record, including STRs and post-service treatment records.  The opinions, especially the June 2017 report, contain well-supported rationale with a reasonable alternative as to the etiological cause of the current disability.  See, e.g., Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, there are no probative medical opinions of record to the contrary.  These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the third Shedden element, a causal nexus, has not been met.

The Veteran's lay statements in support of his claim have been considered and the Board notes that the Veteran is competent to comment on any symptoms, such as urinary issues.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that while the Veteran clearly believes that his current erectile dysfunction and frequent urination are a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of any of the diagnoses rendered.  Here, the probative medical opinion evidence has indicated that there is no relationship between the Veteran's current illnesses and his service.  The medical opinions are more probative than the lay opinions, and are dispositive of the nexus question presented in this case.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of a urinary disorder, and the October 2004 and June 2017 VA examiners have opined that the Veteran's urinary disorders are more likely related to his non-service connected diabetes and normal aging.  Therefore, based on the lack of probative evidence of an association between the Veteran's urinary disorders and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected synovitis of the right knee, is denied.  

Entitlement to service connection for a low back disorder, to include as secondary to service-connected synovitis of the right knee, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected synovitis of the right knee, is denied.  

Entitlement to service connection for a cardiac disorder, is denied.  

Entitlement to service connection for a urinary disorder, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


